DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on April 18th 2022 has been entered. Claims 1, 2, 4 – 6, 12, 13 and 15 have been amended. Claims 1 - 20 are currently pending.

Response to Arguments
35 U.S.C. §112
3.	Applicant's arguments, see Remarks pp. 8, filed April 18th 2022, with
respect to the rejections of claims 1 and 12 under 35 U.S.C. §112 have been fully
considered and the amendment is  persuasive.
	The 35 U.S.C. §112 is withdrawn
35 U.S.C. §102
4.	Applicant arguments see Remarks pp. 8, filed April 18th 2022, with
respect to the rejections of claims 1, 2, 9, 12, 13 and 18 under 35 U.S.C. §102 have been fully considered and they are persuasive
Applicant argues that two buckets in a same array are not the claimed first and second data maps that are functionally different.
Examiner respectfully agrees
Applicant argues that a bucket is not a map 
Examiner respectfully agrees

Applicant argues necessarily always iterating is the opposite of avoiding iteration thus a bucket is not a map. 
Examiner respectfully agrees

Applicant argues that the bucket does not store the hash value
Examiner respectfully agrees

Applicant argues that “the hash join operation removes duplicates during population” means the hash table neither receive nor stores duplicates. 
Examiner respectfully agrees
The 35 U.S.C. §102 is withdrawn
35 U.S.C. §103
5.	Applicant arguments see Remarks pp. 8, filed April 18th 2022, with
respect to the rejections of claims 3 and 14, 4 – 6, 10, 15 and 19, 7, 8, 16 and 17, 11 and 20under 35 U.S.C. §103 have been fully considered and they are persuasive. Since the aforementioned dependent claims depend from an amended base independent claims whose amendments overcome the cited art, then the dependent claims also overcome the cited art as amended.
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Attaluri et al., (United States Patent Publication Number 20160275078) hereinafter Attaluri

Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness





Claims 1, 2, 9, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati., in view of Attaluri et al., (United States Patent Publication Number 20160275078) hereinafter Attaluri
Regarding claim 1 Bondalapati teaches a method (method [0051]) comprising: receiving (receiving [0109]) a request (operate one or more database statements on the database [0109]) for a relational join (one or more join conditions [0109]) such as (equi-join, semi-join [0046[;  “inner join” “outer join” [0108] of a build plurality of data rows (Fig. 4, (480) set of rows in the driven table [0109]) with a probe plurality of data rows; (Fig. 4, (480) rows in the hash bucket of the driving table [0109]) dynamically selecting, (iterations where during iteration i partitions are read from disk [0047]” such as “dynamically selecting” based on the request (operate one or more database statements on the database [0109]) for the relational join, (one or more join conditions [0109]) such as (equi-join, semi-join [0046[;  “inner join” “outer join” [0108] a particular kind of data map (hash bucket [0082]) such as “data map” from a plurality of kinds of data map (one or more hash buckets [0109]) such as “data maps”  that maps (performing a match operation [0109]) joins (comparing a join key value of the driven table to join key values of rows in a hash bucket of the driving table that
corresponds to the join key value [0109]) between said build plurality of rows (Fig. 4, (480) set of rows in the driven table [0109]) and said probe plurality of rows; (Fig. 4, (480) rows in the hash bucket of the driving table [0109]) populating, (populates [0109]) based on the build plurality of data rows, (Fig. 4, (480) set of rows in the driven table [0109]) of the particular kind of data map; (one or more hash buckets [0109]) sending a response (marked or unmarked rows are returned [0057]) to the request (operate one or more database statements on the database [0109]) for the relational join(one or more join conditions [0109]) such as (equi-join, semi-join [0046[;  “inner join” “outer join” [0108]  that is based on the probe plurality of data rows (Fig. 4, (480) rows in the hash bucket of the driving table [0109]) and of the particular kind of data map (one or more hash buckets [0109]) such as “data map”
Bondalapati does not fully disclose wherein: the plurality of kinds of data map includes a first kind of data map and a second kind of data map, and at least one selected from the group consisting of: the first kind of data map and the second kind of data map have different respective key sizes, the first kind of data map and the second kind of data map have different respective value sizes, and the first kind of data map can retain duplicate keys and the second kind of data map cannot retain duplicate keys;
Attaluri teaches wherein: the plurality of kinds of data map includes a first kind of data map and a second kind of data map, (a small local hash table [0043]), (CHT bitmap [0043]), (linear probe hash table [0050]), (parallel hash tables [0036]), (compact hash tables [0036]), (compact array table (CAT) [0038]) and at least one selected from the group consisting of: the first kind of data map and the second kind of data map (any one of (a small local hash table [0043]), (CHT bitmap [0043]), (linear probe hash table [0050]), (parallel hash tables [0036]), (compact hash tables [0036]), (compact array table (CAT) [0038]) have different respective key sizes, (a linear probing HT that has 100% fill factor in the array of keys and values (payloads) is created, and uses a sparse bitmap to almost entirely avoid collisions. The net result is 2x to 3x
smaller table space consumption. [0037]) (a CHT bitmap is used as a Bloom filter to eliminate most non-matching join outers-thus processing cost paid is only for 1 bit per inner in this data structure (vs width of key+width of RID in late materialization) [0039]) the first kind of data map and the second kind of data map have different respective value sizes, (uncompressed buckets [0046])  and (compressed buckets [0046])  and the first kind of data map can retain duplicate keys (n – m joins [0038])  and the second kind of data map cannot retain duplicate keys;	(n – 1 joins [0038])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati  to incorporate the teachings of Attaluri wherein the plurality of kinds of data map includes a first kind of data map and a second kind of data map, and at least one selected from the group consisting of: the first kind of data map and the second kind of data map have different respective key sizes, the first kind of data map and the second kind of data map have different respective value sizes, and the first kind of data map can retain duplicate keys and the second kind of data map cannot retain duplicate keys. By doing so the duplicate keys are treated as a hash collision until the collision chain length grows beyond a threshold ( e.g., 2). At that point, in one embodiment the bitmap processor
305 begins tracking the actual keys that are seen, so that in the future if that same hash bucket is hit the system 300 can detect if it is a collision or not. In one embodiment, two
processes may be used to perform the tracking. Attaluri [0042].
Claim 12 corresponds to claim 1 and is rejected accordingly.   

Regarding claim 2 Bondalapati in view of Attaluri teaches  the method of Claim 1.
Bondalapati as modified further teaches  wherein said  selecting (iterations where during iteration i partitions are read from disk [0047]” such as “dynamically selecting” the particular kind of data map (hash bucket [0082]) does not entail join selectivity nor cardinality (duplicate insignificance [0013]) of the build plurality of data rows (Fig. 4, (480) set of rows in the driven table [0109])
	Claim 13 corresponds to claim 2 and is rejected accordingly

Regarding claim 9 Bondalapati in view of Attaluri teaches  the method of Claim 1.
Bondalapati as modified further teaches  wherein: the particular kind of data map (hash bucket [0082]) is a hash table that contains a plurality of buckets; (hash table comprising hash buckets [0082]) the particular kind of data map (hash buckets [0109]) is configured according to at least one selected from the group consisting of: the plurality of buckets store hash codes of key values, (hash buckets with hash values between 1 and n [0082] the plurality of buckets do not store key values, the plurality of buckets store variable sized key values, and the particular kind of data map indicates duplicates (duplicates are removed during population of one or more hash buckets [0109])
Claim 18 corresponds to claim 9  and is rejected accordingly

Claims 3 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati., in view of Attaluri et al., (United States Patent Publication Number 20160275078) hereinafter Attaluri and in further view of AI.Repository@cs.cmu.edu hereinafter AI.Repository.
Regarding claim 3 Bondalapati in view of Attaluri teaches  the method of Claim 1.
Bondalapati does not fully disclose  wherein the plurality of kinds of data map includes at least three kinds of hash table.
	AI.Reposiotry teaches wherein the plurality of kinds of data map includes at least three kinds of hash table. (Hash tables come in three kinds, the difference being whether the keys are compared with eq, eql, or equal. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati in view of Attaluri to incorporate the teachings of AI.Repository wherein the plurality of kinds of data map includes at least three kinds of hash table. By doing so there are hash tables that hash on Lisp objects (using eq or eql) )and there are hash tables that hash on tree structure (using equal).) AI.Repository
Claim 14 corresponds to claim 3 and is rejected accordingly

Claims 4 – 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati, in view of Attaluri et al., (United States Patent Publication Number 20160275078) hereinafter Attaluri and in further view of Balkesen et al., (United States Patent Publication Number 20190303482) hereinafter Balkesen.
Regarding claim 4 Bondalapati in view of Attaluri teaches  the method of Claim 1.
Bondalapati does not fully disclose  further comprising configuring of the particular kind of data map for a size selected from the group consisting of: a size of a key value of the build plurality of data rows, and a size of a non-key value of the build plurality of data rows.
Balkesen teaches configuring (configured [0057])   of the particular kind of data map (a hash bucket [0085]) such as “data map” for a size (size [0044]) selected (selected build key array element [0064]) from the group consisting of: a size of a key value (size build key array [0058]) of the build plurality of data rows, (rows corresponding to build key array element [0039]) and a size (size [0044]) of a non-key value (offset value [0057] such as “non-key value” of the build plurality of data rows (rows corresponding to build key array element [0039])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati in view of Attaluri to incorporate the teachings of Balkesen wherein configuring the instance of the particular kind of data map for a size selected from the group consisting of: a size of a key value of the build plurality of data rows, and a size of a non-key value of the build plurality of data rows. By partitioning large tables into partitions, each partition may be allocated and processed by a coprocessor such that the partition may be fully loaded into cache. Loading the entire partition into a coprocessor' s cache increases cache containment. Balkesen [0037].
Claim 15 corresponds to claim 4 and is rejected accordingly

Regarding claim 5 Bondalapati in view of Attalri and Balkesen teaches  the method of Claim 4.
Bondalapati as modified does not fully disclose  wherein said configuring  of the particular kind of data map comprises selecting from a plurality of at least three predefined combinations of key value size and non-key value size.
Balkesen teaches wherein said configuring (configure [0057]) e of the particular kind of data map (a hash bucket [0085]) such as “data map” comprises selecting from a plurality of at least three predefined combinations of key value size and non-key value size (coprocessor 108p-1 may configure the datatype of the offset value to equal a datatype small enough to reduce the footprint of the hash table, yet
large enough to cover the size build key array. For example, either 1-byte, 2-byte, or 4-byte integers may be used as the offset value. [0058])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati in view of Attaluri to incorporate the teachings of Balkesen wherein said configuring the instance of the particular kind of data map comprises selecting from a plurality of at least three predefined combinations of key value size and non-key value size. By calculating the offset values as the "index value+1", an offset value ofO may be used to indicate that
there are no build key array elements or no further build key array elements in a chain. Balkesen [0060].
Regarding claim 6 Bondalapati in view of Attaluri and Balkesen teaches  the method of Claim 4. 
Bondalapati as modified further teaches wherein: the particular kind of data map (hash bucket [0082]) is a hash table; (hash table comprising hash buckets [0082]) said configuring (building [0105]) such as “configure”  of the particular kind of data map (one or more hash buckets [0109]) such as “data map” does not affect a bucket size of the hash table (the array of hash buckets in the hash table have a fixed configuration of 1 – n by using a deterministic hash function to the table T1[0082]) see Fig. 1A. Thus the same input returns the same output since it is deterministic

Regarding claim 7 Bondalapati in view of Attaluri teaches  the method of Claim 1.
Bondalapati further disclose  wherein: the particular kind of data map (hash bucket [0082]) is a hash table that contains a bucket (hash table comprising an array of hash buckets [0082])
Bondalapati does not fully disclose that contains a segmented array that contains a full segment; the full segment overflows into a spare segment that is identified based on at least one selected from the group consisting of: a memory address of the spare segment and a position of the spare segment within a pool of segments.
Balkesen teaches that contains a segmented array (link array [0027]) such as “segmented array” that contains a full segment; (build key array [0045]) such as “full segment” the full segment (build key array [0045]) such as “full segment” overflows (spillover [0022]) such as “overflow” into a spare segment (spillover link array segment [0027]) such as “spare segment that is identified based on at least one selected from the group consisting of: a memory address of the spare segment(hash value address “0xf222” logical address [0054]) such as “memory address of spare segment”   and a position of the spare segment (The offset value identifying a build key array element may be calculated based on the index position value of the build key array element. In the embodiment, the offset value equals "index position value+1". For example, hash bucket element 542 holds the offset value 7, which corresponds to index position 6, thereby identifying build key array element 512 and link array element 560. [0057]) within a pool of segments (link array comprises several link array segments [0055])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati in view of Attaluri to incorporate the teachings of Balkesen that contains a segmented array that contains a full segment; the full segment overflows into a spare segment that is identified based on at least one selected from the group consisting of: a memory address of the spare segment and a position of the spare segment within a pool of segments. By doing so before execution of the spillover phase, it is determined whether spillover data structures of hash table 530 have been created or if the spillover has otherwise occurred. If so, then the spillover is commenced as illustrated below. Balkesen [0106]
Claim 16 corresponds to claim 7  and is rejected accordingly

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati, in view of in view of Attaluri et al., (United States Patent Publication Number 20160275078) hereinafter Attaluri and in further view of Sachedina et al., (United States Patent Publication Number 20030204698) hereinafter Sachedina 
Regarding claim 8 Bondalapati in view of Attaluri teaches the method of claim 1 
Bondalapati as modified further teaches wherein: the particular kind of data map (hash bucket [0082]) is a hash table that contains a plurality of buckets; (hash table comprising hash buckets [0082])
Bondalapati does not fully disclose each bucket of the plurality of buckets is configured according to at least one selected from the group consisting of: the bucket and a respective hardware cache line of a first plurality of hardware cache lines have a same memory address alignment, and the bucket has a first size that is not greater than a second size of a respective hardware cache line of a second plurality of hardware cache lines.
Sachedina teaches each bucket (each bucket [0039]) of the plurality of buckets (Fig. 1 hash buckets 12, 14 and 16 [0031]) is configured (aligned  [0037]) such as “configured” according to at least one selected from the group consisting of: the bucket and a respective hardware cache line (By defining buckets to be aligned with cache line boundaries the effective minimum size of a bucket becomes
the size of a cache line [0037]) of a first plurality of hardware cache lines (as many cache lines are 128 bytes in length [0037]) have a same memory address alignment, (by defining buckets to be aligned with cache line boundaries the effective minimum size of a bucket becomes the size of a cache line [0037]) and the bucket has a first size that is not greater than a second size of a respective hardware cache line (each hash bucket is defined to commence on a cache line boundary and to be less than one cache line in size [0036]) of a second plurality of hardware cache lines (as many cache lines are 128 bytes in length [0037]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati in view of Attaluri to incorporate the teachings of Sachedina wherein each bucket of the plurality of buckets is configured according to at least one selected from the group consisting of: the bucket and a respective hardware cache line of a first plurality of hardware cache lines have a same memory address alignment, and the bucket has a first size that is not greater than a second size of a respective hardware cache line of a second plurality of hardware cache lines. By doings in requiring buckets to be arranged in this manner avoids the problem of false latch sharing that can occur when multiple buckets are stored on the same cache line. Sachedina [0036].
Claim 17 corresponds to claim 8 and is rejected accordingly

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati, in view of in view of Attaluri et al., (United States Patent Publication Number 20160275078) hereinafter Attaluri and in further view of Sen et al., (United States Patent Publication Number 20150039626) hereinafter Sen
Regarding claim 10 Bondalapati in view of Attaluri teaches  the method of claim 1.
 Bondalapati further teaches wherein: the particular kind of data map (hash bucket [0082]) is a hash table that contains a plurality of buckets; (hash table comprising hash buckets [0082]) 
Bondalapati does not fully disclose executing the relational join comprises applying a SIMD instruction to a bucket of the plurality of buckets.
Sen teaches executing the relational join (join operation [0027]) such as “relational join” comprises applying a SIMD instruction (using a SIMD instruction [0107]) to a bucket  (determined whether the output of
the compare operation indicates that the key matches a key in the hash bucket indicated by the first hash value [0109]) of the plurality of buckets (hash table comprises N+1 buckets [0034])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati in view of Attaluri  to incorporate the teachings of Sen wherein executing the relational join comprises applying a SIMD instruction to a bucket of the plurality of buckets. By doing so the maximum values corresponding to non-target bucket slots are transferred to the output while zeroing out, in SIMD register 838, the position that corresponds to the target slot
(i.e., the second position) of the hash bucket. Sen [0142]
Claim 19 corresponds to claim 10 and is rejected accordingly

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bondalapati et al., (United States Patent Publication Number 20180081946) hereinafter Bondalapati, in view of in view of Attaluri et al., (United States Patent Publication Number 20160275078) hereinafter Attaluri and in further view of Chavan et al.., (United States Patent Publication Number 20170255675) hereinafter Chavan
Regarding claim 11 Bondalapati in view of Attaluri teaches  the method of claim 1.
 Bondalapati as modified  further teaches wherein: the particular kind of data map (hash bucket [0082])
Bondalapati does not fully disclose accepts an encoding dictionary code as a lookup key value; executing the relational join does not entail dictionary decoding.
Chavan teaches accepts an encoding dictionary code as a lookup key value; (perform the join with a simple table lookup using encoded values [0125]) executing the relational join (executing query Q1 with join WHERE f-dept-id=d-dept-id AND BLDG=’A’ [0038], [0039]) does not entail dictionary decoding (the join columns belong to the same domain ( e.g. when the join columns of both tables involved in the join contain
user-ids) and can be represented with numerical codes from a common dictionary [0030])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bondalapati in view of Attaluri to incorporate the teachings of Chavan  wherein accepts an encoding dictionary code as a lookup key value; executing the relational join does not entail dictionary decoding. By doing so when the join columns of all tables involved in a join have been encoded using a common dictionary, the dictionary code for each value can be used as the hash value to create a bloom filter. Bloom filters created in this manner are referred to herein as dictionary-based filters. In one embodiment of a dictionary-based filter, each dictionary code can be treated as its own bucket. In such an embodiment, the filter has the same number of bits as the number of distinct values in the common dictionary. Chavan [0122]
Claim 20 corresponds to claim 11 and is rejected accordingly


Examiner's Request
8. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

10. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166